DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112 - Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites “… and the bore has a diameter that is larger than an exterior diameter of the catheter.” There is insufficient antecedent basis for this limitation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rowland; Floyd C. (US 4419097 A) in view of Zamierowski; David S. (US 5100396 A).
Regarding claim 11, Rowland discloses a urinary catheter support (col. 2, lines 25-28, attachment 10; col. 3, lines 8-12, attachment … 26; col. 3, lines 34-40, attachment … 42; col. 4, lines 50-57, Fig. 8, attachment 70), comprising:
a flexible main body having an interior sized and configured to receive and accommodate the penis of a male patient (col. 2, lines 28-38, cylindrical housing 14; col. 4, lines 50-57, Fig. 8, housing 72);
a catheter support at a front end of the main body configured to support a catheter adjacent a longitudinal axis of the main body (col. 4, lines 50-57, Fig. 8, outwardly extending tube member 80 for receiving the catheter tube 12 therethrough); 
a slot extending along the longitudinal axis through the main body and the catheter support (col. 2, lines 39-51, Fig. 1, slit 24); and 
a bushing including a bore through which the catheter extends (cols. 4-5, lines 65-4, a relatively short tube or sleeve member 86 is secured around the outer periphery of the catheter tube 12);
wherein the catheter support squeezes the bushing (col. 5, lines 8-13, for example, if the male member is not in engagement with the arcuate end 76 for any reason, the sleeve 86 may compensate for any misalignment therebetween and facilitating holding of the catheter tube 12 against independent movement at the outer end of the male member); and  
the bore has a diameter that is larger than an exterior diameter of the catheter (Fig. 8, catheter tube 12 passes through a bore of the sleeve member 86, which must be either slightly larger or smaller than the catheter). 
Rowland teaches the invention substantially as claimed by Applicant with the exception of a bushing received within the catheter support, and a catheter support that squeezes the bushing in a radial direction. Zamierowski discloses a fluidic connection system (col. 10, lines 10-18, FIGS. 11-16, fluidic connection system 310), used in conjunction with a urinary catheter (col. 10, lines 10-18, tube assembly 316), the system comprising:
a flexible main body having an interior sized and configured to receive and accommodate the penis of a male patient (col. 10, lines 19-23, membrane 318);
a catheter support at a front end of the main body configured to support a catheter adjacent a longitudinal axis of the main body (col. 10, lines 40-47, outer tube or sheath 346); and 
a bushing received within the catheter support (col. 10, lines 60-67, band 372);
the bushing including a bore through which the catheter extends (col. 10, lines 60-67, band 372 can slideably receive the conduit for adjustable repositioning);
wherein the catheter support squeezes the bushing in a radial direction relative to the longitudinal axis (col. 11, lines 1-14, FIG. 15, the belt/tie means 378 can comprise ligatures 380, which can be wrapped around the sheath 346 for tightening it against the band channel 376); and  
the bore has a diameter that is larger than an exterior diameter of the catheter (col. 10, lines 60-67, preferably the band 372, in either configuration, forms a relatively fluid-tight seal on the conduit 358). 
Zamierowski reinforces the connection between a urinary catheter and catheter support, to prevent relative motion between them. A skilled artisan would have been able to modify Rowland by receiving the bushing within the catheter support, and squeezing the bushing in a radial direction as taught by of Zamierowski. Both Rowland and Zamierowski rely on an external catheter support to anchor a urinary catheter, and Zamierowski demonstrates how to prevent motion in both proximal and distal directions by fastening the catheter support to the catheter. Therefore, it would have been obvious to modify Rowland by receiving and squeezing the bushing of Zamierowski in order to prevent relative motion between a catheter and catheter support. 

Regarding claims 18 and 21, Rowland discloses a method of supporting a catheter received in a penis of a male patient (col. 1, lines 51-55, during use of the device, the catheter tube may be inserted through the apertured end of the housing member), comprising: 
attaching a urinary catheter support to the penis (col. 4, lines 50-57, Fig. 8, attachment 70);
including receiving the penis within an interior of a flexible main body (col. 4, lines 50-57, Fig. 8, housing 72); and 
installing a bushing within a catheter support at a front end of the main body, wherein the catheter extends through the bushing (cols. 4-5, lines 65-4, a relatively short tube or sleeve member 86 is secured around the outer periphery of the catheter tube 12); and
the catheter support squeezes the bushing (col. 5, lines 8-13, the sleeve 86 … holding of the catheter tube 12 against independent movement at the outer end of the male member).
Rowland does not squeeze the bushing in a radial direction. Zamierowski discloses a method of supporting a catheter received adjacent a penis of a male patient (col. 12, lines 13-22, for use as a condom catheter in a urine collection system 312), comprising: 
attaching a urinary catheter support to the penis including receiving the penis within an interior of a flexible main body (col. 10, lines 40-47, outer tube or sheath 346); 
installing a bushing within a catheter support at a front end of the main body, wherein the catheter extends through the bushing (col. 10, lines 60-67, band 372); and
the catheter support squeezes the bushing in a radial direction relative to a longitudinal axis of the catheter (col. 11, lines 1-14, FIG. 15, the belt/tie means 378 can comprise ligatures 380, which can be wrapped around the sheath 346 for tightening it against the band channel 376); and  
the bore has a diameter that is larger than an exterior diameter of the catheter (col. 10, lines 60-67, preferably the band 372, in either configuration, forms a relatively fluid-tight seal on the conduit 358). 
Zamierowski immobilizes a bushing within a catheter support by compressing it radially, and thereby prevents relative motion between the catheter support and a catheter. Regarding rationale and motivation to modify Rowland by squeezing the bushing as taught by Zamierowski, see discussion of claim 11 above. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rowland and Zamierowski, further in view of Elson, Edward E. et al. (US 20050101923 A1).
Regarding claim 14, Rowland and Zamierowski lack a bushing that extends distally from the catheter support. Elson discloses a male incontinence device (¶ [0002], [0021], [0067]), comprising: 
a flexible main body (¶ [0067], cylindrical sheath body 2);
a catheter support (¶ [0078], Fig. 4, the folded over distal section 51 is heat sealed along its peripheral edge areas 57);
a bushing (¶ [0067], male coupling device 4);
wherein the bushing extends distally from the catheter support along the longitudinal axis and away from the flexible main body (¶ [0080], Figs. 5, 6, a male coupling device 4 … is positioned on the centerline 48 of the interior of right side segment 36 of sheath body 2 so that the distal edge 63 of a heat sealing ring 67 is coincident with a distal edge 39 of the right side section 36).
Although Elson does not convey a catheter through male coupling device 4, this element is analogous to the claimed catheter support since it comprises a hollow cylinder which is captured at a distal end of the flexible main body. 
Elson demonstrates how to join a catheter support and bushing during manufacture, by heat sealing the catheter support around the bushing. Elson simplifies the manufacture of a catheter system by avoiding the need for a separate manual step of securing the catheter support around the bushing. Therefore, it would have been obvious to modify Rowland and Zamierowski with the distally extending bushing of Elson in order to construct the system more easily or at lower cost. 


Claims 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rowland and Zamierowski, further in view of Forral, Arthur Esguerra (US 20040176746 A1).
Regarding claims 15, 16 and 20, Rowland and Zamierowski lack a flange on a proximal end of the bushing, or a detent and protrusion. Forral discloses a urine collection system (¶ [0004], [0024], [0033], system 10), including:
a film structure comprising an interior and main body (¶ [0034], catheter assembly 20 includes a penile sheath body 23; ¶ [0038], vacuum aspirator bulb assembly 60); 
a bushing (¶ [0034], tapered extension portion 21 includes a catheter drain tip 33; ¶ [0039], first one-way valve 64, and a second one-way valve 67);
wherein the bushing extends proximally from the film structure along a longitudinal axis and toward the interior of the main body (Fig. 3, catheter drain tip 33 fits inside a corner of tapered extension portion 21; Figs. 5A, 5B, one-way valves 64 and 67 interface with vacuum aspirator bulb assembly 60); and 
a proximal end of the bushing includes a flange extending obliquely to the longitudinal axis (Fig. 4, drain tip 33 includes a flared flange extending proximally inside tapered extension portion 21 includes a catheter);
wherein an interior surface of the film structure and an exterior surface of the bushing include at least one detent and at least one protrusion, wherein that at least one protrusion and the at least one detent extend perpendicularly to the longitudinal axis, and the at least one protrusion is received within the at least one detent (Figs. 5B, 5C, one-way valves 64 and 67 comprise a plurality of grooves and ridges that interface with vacuum aspirator bulb assembly 60). 
Forral demonstrates two examples of how to attach a cylindrical rigid component to a flexible film. One would be motivated to modify Rowland and Zamierowski with the flange or detent and protrusion of Forral to select another common type of physical interface. Rowland and Zamierowski can be modified by changing the shape of Rowland’s sleeve member 86 to include a flange or detent and protrusion as taught by Forral. Therefore, it would have been obvious to modify Rowland and Zamierowski with the flange or detent and protrusion of Forral in order to mechanically join a flexible film to a cylindrical component, using another technique. 

Allowable Subject Matter
Claims 1-10 and 22 are allowable. 
Claims 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 05 March 2021 regarding the rejection of claims 1-20 as amended, under 35 USC § 102 and 103 over Rowland and Elson have been fully considered and are persuasive. After consideration of the amended claims, the claims are rejected on new grounds under 35 USC § 103 over Rowland, Zamierowski, Elson and Forral. New claim 21 is rejected over Rowland and Zamierowski, and new claim 22 is indicated as allowable (see above). 
Applicant submits that, while Rowland may disclose a strap, Rowland does not disclose any openings in the cited main body (72) through which the strap extends (remarks p. 9).  Examiner notes that claim 1 has been indicated as allowable.
Applicant asserts that the Office Action fails to allege that Rowland discloses that the cited bushing (sleeve member 86) is squeezed by the cited catheter support 72 (remarks p. 10). Applicant reasons that independent claim 11 has been amended to include the features of previously presented claims 12 and 13, and to clarify that the catheter support squeezes the bushing in a radial direction relative to the longitudinal axis as in amended claim 8 (remarks p. 10).  Examiner notes that responds that claim 8 is indicated as allowable, and claim 1 has been rejected over Rowland and Zamierowski. Zamierowski discloses a bushing which is squeezed by wrapping a belt or tie means 378 around both the sheath 346 and the band 372 (Fig. 15). 
Applicant contends that claim 18 has been amended to clarify that the catheter support squeezes the bushing in a radial direction relative to a longitudinal axis of the catheter (remarks p. 10). Examiner replies that amended claim 18 is rejected on similar grounds over Rowland and Zamierowski. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Riedel; Laura Brewer et al.	US 20150320576 A1
Hazan; Haim	US 20100145314 A1
Laniado; Amir	US 20170333244 A1
Duhatschek; Thomas et al.	US 20150208745 A1
Wortrich; Theodore S.	US 5263939 A
Goulter; Victor et al.	US 5009649 A
Fassuliotis; Thomas M. et al.	US 5980507 A
Cochrane, III; John D.	US 5795334 A
Chang; Hau H.	US 5593389 A
Simpson, Jr.; Robert E. et al.	US 8500719 B1
Gross; James R.	US 4784647 A

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781